Citation Nr: 0512932	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-24 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux (GERD). 

2.  Entitlement to an increased evaluation for duodenal 
ulcer, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2003 and August 2004 decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  

On review of the record it appears that the veteran is 
claiming entitlement to service connection for a dental 
disability secondary to his service connected duodenal ulcer.  
See the January 2003 VA examination report.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 


FINDING OF FACT

GERD was not shown in service and the preponderance of the 
most probative evidence is against linking such a disorder to 
either the appellant's service or to a duodenal ulcer.  


CONCLUSION OF LAW

GERD was not incurred or aggravated by service, nor is it 
proximately due to or the result of service-connected 
duodenal ulcer.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through November 2002 and June 2004 letters, and June 
2003 and October 2004 statements of the case.  He was 
provided notice of the evidence and information necessary to 
substantiate his claims; and notice of his and VA's 
obligation to obtain certain evidence, including VA's duty to 
obtain all relevant evidence in the custody of a Federal 
department or agency.  As such, the duties to notify the 
veteran of necessary evidence, as well as the responsibility 
for obtaining or presenting that evidence, have been 
fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need for a VA 
examination, and he was seen for those studies in January 
2003.  The veteran was notified in the June 2003 and October 
2004 statements of the case to advise VA how it could secure 
pertinent evidence that he was aware of.  He was also advised 
what evidence VA had requested, and notified what evidence 
had been received.  He was essentially notified in the above 
documents that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, the veteran has had 
ample opportunity to provide additional pertinent evidence 
since being informed of the evidence needed to substantiate 
his claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

A review of the service medical records shows that the 
veteran was seen on several occasions with complaints of 
gastrointestinal problems.  Examinations revealed diagnosis 
of peptic ulcer, duodenal ulcer, and gastric ulcer.  A 
diagnosis of GERD was not entered during the veteran's active 
duty service.  X-ray studies in June 1981 and September 1982 
were negative for evidence of GERD.  At his January 1983 
separation examination only a history of a duodenal ulcer was 
noted.  

A June 1983 VA examination diagnosed a history of a duodenal 
ulcer but it did not diagnose GERD.  At that time the 
appellant weighed 170 pounds.

At a December 1985 VA examination the appellant weighed 176 
pounds.  

A March 1986 upper gastrointestinal series diagnosed GERD.

Private medical records dated in February 1997 show that the 
veteran was seen on several occasions for gastritis.  An X-
ray of the abdomen conducted in February 1997 revealed no 
evidence of obstruction, perforation, or radiopaque slope.  
An abdominal ultrasound conducted in February 1997 was 
negative.  

Blood studies conducted by Manchester Internal Medicine in 
April 2001 do reveal lower than normal hemoglobin and 
hematocrit levels.

Private treatment records from the Hitchcock Clinic dated in 
April 2002 show that the veteran was seen with complaints of 
a longstanding history of heartburn.  The diagnosis was 
longstanding GERD with dysphagia.  

The veteran was accorded a VA stomach examination in January 
2003.  He complained of continuous problems with reflux, to 
the point of occasional emesis.  He remained on a bland diet 
in order to reduce his reflux.  He reported having moderate 
anemia at times.  Physical examination of the abdomen 
revealed no epigastric tenderness to palpation.  The 
diagnoses were gastroesophageal reflux disease and duodenal 
ulcer, normal examination.  Anemia was not diagnosed.  AN 
upper gastrointestinal examination revealed a patulous 
esophagastric junction, with gastroesophageal reflux.  The 
esophagus, stomach, duodenum, and proximal small bowel were 
otherwise within normal limits.  

In a February 2003 VA opinion, it was noted a peptic ulcer 
was diagnosed in-service but was not found during the 
February 2003 examination.  The diagnosis of GERD was based 
on purely subjective symptomatology and more than likely 
functional in nature that was not secondary to any observed 
upper gastrointestinal tract pathology.  The examiner opined 
that while peptic ulcer and GERD might have a common 
background, it did not follow that the presence of current 
GERD symptoms resulted from a preexisting but now quiescent 
peptic ulcer.  In sum, it was less than likely that GERD had 
any relationship to the previously diagnosed but now 
quiescent peptic ulcer.  

A March 2003 esophagogastroduodenoscopy study noted a 
diagnosis of GERD, dyspepsia and a history of a duodenal 
ulcer.  

During a January 2004 personal hearing before a Decision 
Review Officer at the RO, the veteran testified that he 
entered service without any gastrointestinal abnormalities.  
Shortly thereafter, he developed reflux symptoms on a daily 
basis that have continued to present.  

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (additional disability 
resulting from the aggravation of a nonservice- connected 
disorder by a service-connected disability is compensable 
under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In the present case, the veteran has been diagnosed with 
GERD.  There is, however, no competent evidence that the 
veteran complained of or was treated for GERD in service.  
Rather, GERD was first noted in 1986, a few years after 
service, and was not diagnosed again until 1997.  While the 
veteran is a physician he has not provided any independent 
evidence or reasons or bases for his personal belief that his 
in-service symptoms were actually signs of GERD, or 
supporting evidence for his belief that GERD is related to 
his duodenal ulcer.

In contrast, a VA examiner in February 2003 opined that it 
was less likely the present GERD had any relationship to the 
previously diagnosed but now quiescent peptic ulcer.  That 
opinion was based on a review of all of the evidence of 
record, to particularly include the contemporaneously 
recorded service medical records.  As such, the Board finds 
it to be of greater probative value.

The veteran may, of course, reopen his claim by submitting 
competent evidence demonstrating that his service connected 
ulcer caused or aggravates his GERD, or by submitting 
competent evidence that his in-service gastrointestinal signs 
were actually the prodromal signs of his currently diagnosed 
GERD.  At this point, however, the preponderance of the most 
probative evidence of record is against the claim.  Hence, 
the benefit sought on appeal is denied.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's 
claims, such statute is not for application in this instance.




ORDER

Entitlement to service connection for GERD is denied.  


REMAND

Under Diagnostic Code 7305, a 20 percent rating will be 
assigned for recurring episodes of severe symptoms 2 or 3 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating will 
be assigned for moderately severe ulcer disease, which is 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305 
(2004).  

Unfortunately, in this case, the January 2003 VA examination 
failed to record the veteran's current weight, or address 
whether weight loss was a current manifestation of his 
duodenal ulcer.  Further, while the examination stated that 
the veteran showed no outward signs of anemia, the examiner 
did not conduct any blood studies to determine whether the 
appellant actually was anemic, nor was any comment offered 
addressing the abnormal April 2001 blood studies conducted at 
Manchester Internal Medicine.  Hence, further development is 
in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an examination 
by a physician to determine the current 
nature and extent of his duodenal ulcer.  
The claims folder is to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheets for rating 
duodenal ulcers the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any 
disability.  

2.  Thereafter, the RO should review the 
medical examination report to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
then that development should be 
undertaken by the RO.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate this 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
all laws and regulations, to include any 
further changes in VCAA and any other 
applicable legal precedent.  

If any benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time should be allowed for 
response.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


